NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-36149

               Plaintiff - Appellee,             D.C. Nos.    9:12-cv-00010-DWM
                                                              9:08-cr-00014-DWM
 v.

JOHN ERIC CARPEGNA,                              MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      John Eric Carpegna appeals from the district court’s order denying his 28

U.S.C. § 2255 motion challenging his convictions by guilty plea to receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2) (Carpegna I), and

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(Carpegna II). Pursuant to Anders v. California, 386 U.S. 738 (1967), Carpegna’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Carpegna the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to the claims certified for

appeal.

      Counsel’s motion to withdraw is GRANTED.

      Carpegna’s request for new counsel is denied.

      AFFIRMED.




                                           2                                     13-36149